DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
As to claim 1, lines 1-2, the phrase “a provided problem which[…] operating a controlled system” should be “a provided problem which[…] operates a controlled system” for grammatical reasons.

As to claim 1, line 14, the phrase “at least one of the of” should be “at least one of the” for grammatical reasons.

As to claim 8, line 2, the phrase “the following domains gaming[…]” should be “the following domains: gaming[…]” for grammatical reasons.

As to claim 8, line 2, the phrase “stock trading, robotics systems” should be “stock trading, and robotics systems” for grammatical reasons.

As to claim 9, line 4, the phrase “trade, a robotics system” should be “trade, and a robotics system” for grammatical reasons.

As to claim 16, the phrase “stock trading, robotics systems” should be “stock trading, and robotics systems” for grammatical reasons.

As to claim 17, line 4, the phrase “trade, a robotics system” should be “trade, and a robotics system” for grammatical reasons.

As to claim 19, line 2, the phrase “a provided problem[…] which[…] operating a controlled system” should be “a provided problem[…] which[…] operates a controlled system” for grammatical reasons.

As to claim 19, line 12, the phrase “estimate objective values” should be “estimated objective values” for grammatical reasons.

Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

As to claim 24, lines 2-3, the phrase “stock trading, robotics systems” should be “stock trading, and robotics systems” for grammatical reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, the examiner is unclear how the computer system can procreate new individuals from a final subset of individuals in the candidate pool database and then insert the new individuals into the candidate pool database. For example, if individuals #1 and #2 are already in the candidate pool database then the examiner is unclear on how they can be said to be procreated and inserted into the candidate pool database when they are already in it.

As to claims 2-9, 17, and 21-23, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 1.

As to claim 10, the claim is rejected for the same reasons as discussed for claim 1 above.

As to claims 12-16, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 10.

As to claim 19, the limitation "the candidate pool" lacks sufficient antecedent basis in the claim.

As to claims 24 and 25, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 19.

Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but rather that the combination of the claim limitations as a whole are not obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454
5/19/2022